Citation Nr: 0325797	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army (USAFFE) from September 1941 to April 1942 
and from August 1945 to December 1945.  He also had 
recognized guerrilla service from January 1945 to August 
1945.  He died on May [redacted], 1997, and the appellant is his 
surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the above claim.

In August 2002, the appellant appeared at the Manila RO and 
testified at a personal hearing before a Decision Review 
Officer (DRO).  A transcript of the hearing is of record.

The Board remanded this appeal in June 2003, for 
readjudication of the matter in light of recent judicial 
precedent, and issuance of a Supplemental Statement of the 
Case.  The action required by the Board's Remand has been 
completed by the RO.


FINDING OF FACT

A disability related to active military service was not the 
principal or a contributory cause of death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this claim and  appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  In May 2003, a 
Federal appeals court invalidated certain portions of those 
new regulations, at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002), in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 2003).  As 
mentioned in the Introduction, above, the Board remanded the 
case in June 2003 for action consistent with that judicial 
decision.

Pursuant to the VCAA, the RO must notify the claimant of 
evidence and information necessary to substantiate his/her 
claim and inform the claimant as to whether he/she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  This was accomplished most recently by 
means of a thorough July 2003 development letter sent by the 
RO.  The record also shows the appellant received evidence-
development letters in October 2001, November 2001, and 
January 2002.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (VA must advise claimants as to the evidentiary 
development requirements of VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents in the file which establish compliance 
with VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The claims file contains the deceased veteran's 
available service records and all identified treatment 
records.  The appellant did not identify any pertinent 
records when she filed her claim in September 2001.  Although 
she submitted pertinent records in response to the RO's 
October 2001 development letter, she did not identify any 
additional sources of evidence.  In response to the RO's 
November 2001 letter, the appellant identified one medical 
source with relevant evidence, Dr. Felix C. Briones, and 
these records have been obtained.  More recent communications 
from the appellant, including testimony at the August 2002 
DRO hearing and a letter received in January 2003, did not 
provide information of any outstanding records, and she did 
not respond to the July 2003 development letter. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical opinion is unnecessary in this case.  The 
evidentiary record does not show that the listed causes of 
the veteran's death are associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  That the veteran is deceased, i.e., the 
current disability requirement has been met, see Carbino v. 
Gober, 10 Vet. App. 507, 509 (1997), does not by itself 
trigger the Secretary's obligation under § 5103A(d) of 
providing a medical examination or obtaining a medical 
opinion.  Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), and Charles v. Principi, 16 Vet. App. 370 (2002).

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the appellant in the present case since her claim 
was filed in 2001 have accorded her ample time for responses, 
and she has submitted evidence on several occasions. 

With further regard to the issue of adequacy of notice, the 
Board notes the RO's July 2003 letter to the appellant, which 
advised her that she should submit any responsive information 
or evidence within 30 days, but made clear that she could 
take longer if necessary.  As noted above, no response has 
been forthcoming.

II.  Service connection for the cause of death

A.  Prisoner-of-war (POW) status

The appellant asserts that the veteran was a POW.  The 
initial question that must be resolved in this matter is 
whether the record has established that the veteran had 
status as a former POW for 30 days or more as defined by 38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309.  See 38 U.S.C.A. 
§ 101(32); 38 C.F.R. § 3.1(y).  The Public Laws to which the 
appellant links her claim essentially enumerate a number of 
diseases for which service connection may be granted based 
upon one's status as a former POW for 30 days or more.  See 
Former POW Benefits Act of 1981, Pub. L. No. 97-37 (1981), 
Pub. L. No. 100-322 (1988); 38 U.S.C.A. § 1112(b), 38 C.F.R. 
§§ 3.307, 3.309(c).

AGUZ Form 632, completed in July 1977 by the service 
department, indicates the veteran was not a POW, containing 
the entry "Alleged POW Status, Not Supported" for the 
period from April 9, 1942, to April 13, 1942.  Generally, a 
service department determination as to an individual's 
service shall be binding upon VA unless a reasonable basis 
exists for questioning it.  Manibog v. Brown, 8 Vet. App. 465 
(1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The appellant alleges the veteran was captured by enemy 
forces on April 9, 1942, endured the infamous Bataan death 
march, and escaped on April 13, 1942.  A September 2001 
certification from the Armed Forces of the Philippines, 
Office of the Adjutant General, indicates that the veteran 
received compensation for POW status from April 9, 1942, to 
April 13, 1942.  Given the veteran's accounting of his 
service in the December 1945 Affidavit for Philippine Army 
Personnel, the Board questions the service department's 
earlier findings against POW status and, giving the benefit 
of the doubt to the claimant herein, will conclude, for the 
purpose of our present analysis, that the veteran was indeed 
a POW from April 9, 1942, to April 13, 1942.  Young, 4 Vet. 
App. 106; VAOPGCPREC 14-94.

The deceased veteran was a POW for four days, as alleged and 
shown by the documentary evidence.  This fact, however, in no 
way advances the present claim.  The veteran is required to 
have been interned or detained for not less than 30 days to 
prompt consideration of the presumptive POW regulations.  See 
38 C.F.R. §§ 3.307(a)(5), 3.309(c).
 
B.  Cause of death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The Certificate of Death shows the veteran died on May [redacted], 
1997, at the age of 80 years.  The immediate cause of death 
was listed as cardiorespiratory arrest.  See Wright v. Brown, 
9 Vet. App. 300, 301 (1996) ("cardiopulmonary arrest is the 
stopping of the lungs and heart").  No antecedent cause was 
listed, and an underlying cause was listed as pneumonia.  
Senility and "PPH" (primary pulmonary hypertension) were 
noted as significant conditions contributing to death.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Municipal Health Officer Dr. Felix Briones certified in 
September 2001 that he had treated the veteran until his 
death in May 1997.  The veteran reportedly died after two 
months of continued catheterization and medication due to 
pneumonia, which caused coughing, bedridden status, and renal 
failure.  In a December 2001 certification, Dr. Briones noted 
the veteran also suffered from anemia, which led to 
pneumonia.  In a clinical history summary received in 
February 2002, Dr. Briones opined that the causes of death 
were urinary tract infection (UTI)/benign prostatic 
hypertrophy (BPH), "anemia which causes dizziness," and 
pneumonia.

The record contains an affidavit signed in June 1948 by 
treating physician Dr. Rudolfo Arciaga.  He attested that he 
had treated the veteran from August 1942 to May 1945 for 
malaria, anemia, avitaminosis, beriberi, and dysentery.  He 
stated the treatment was prolonged and that the recovery was 
gradual.  A Pangasinan Bureau of Health Certification, dated 
in December 1946, indicates the veteran was treated for 
malaria from April 1942 to July 1942. 

The Board accords no probative weight to the above 
statements, as they are clearly at odds with the balance of 
the evidentiary record and therefore lack credibility.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  There are no 
contemporaneous treatment records to support that the veteran 
received any of the above-cited medical attention.  Moreover, 
an Affidavit for Philippine Army Personnel, signed by the 
veteran in August 1945, includes a section for recording 
wounds and illnesses incurred during service; the veteran 
left that section of the affidavit form blank.  In another 
Affidavit for Philippine Army Personnel, executed by the 
veteran in December 1945, wounds or illnesses incurred during 
service were noted as "none."  Also in the December 1945 
affidavit, he reported engaging in farming until December 
1945 and joining "F" 2nd Battalion, 66th Infantry in 
Pangasinan in January 1945 (he has recognized guerrilla 
service from January 1945 to August 1945), and these 
activities are also inconsistent with prolonged treatment and 
recovery from several diseases.  The deceased veteran was not 
service connected for any disability, and he never claimed to 
have had the diseases reported above. 

In the appellant's July 2002 VA Form 9, Appeal to Board of 
Veterans' Appeals, she reported that the veteran suffered in 
service from malaria, swelling of the legs and feet, and body 
weakness, and that the causes of death were related to active 
service.  The appellant, however, lacks the medical expertise 
to render such diagnoses and medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The earliest medical records on file are from Dr. Briones, 
which date back to 1989, approximately 44 years after 
service, and even these records fail to initially document 
the medical problems for which the veteran was terminally 
treated.  If anything, the medical records tend to show the 
80-year-old veteran died of complications from acute and/or 
relatively minor medical problems, e.g., UTI (urinary tract 
infection), for which he was conservatively treated until 
several months prior to death.  For instance, the December 
2001 certification from Dr. Briones explains the veteran was 
catheterized due to UTI, the likely result of BPH (benign 
prostatic hyperplasia), first mentioned in a December 1996 
treatment note.  The discomfort from BPH led to a weakened 
anemic state, thus causing pneumonia, according to Dr. 
Briones.  

While submissions from Dr. Briones vary somewhat in the 
reported causes of death, or the sequence in which they 
appeared, none of the causes of death has been shown to have 
commenced prior to 1989.  Senility and PPH in particular were 
first noted on the Certificate of Death.

In view of the foregoing, the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).   The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



